     Case 1:14-cv-02288-TWT Document 86 Filed 03/01/19 Page 1 of 32



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


   SAVANNAH COLLEGE OF ART
   AND DESIGN, INC.,
            Plaintiff,
                  v.                                        CIVIL ACTION FILE
                                                            NO. 1:14-CV-2288-TWT
   SPORTSWEAR, INC.
   d/b/a PrepSportswear,

            Defendant.

                                   OPINION AND ORDER

        This is a trademark infringement case. It is before the Court on the De-

fendant=s Motion for Summary Judgment [Doc. 39], the Plaintiff=s Motion for

Summary Judgment [Doc. 40], and the Defendant=s Motion to Strike Improper

Evidence [Doc. 50]. For the reasons stated below, the Defendant=s Motion for

Summary Judgment is GRANTED in part and DENIED in part and the Plain-

tiff=s Motion for Summary Judgment is GRANTED. The Defendant=s Motion to

Strike Improper Evidence is GRANTED.

                                          I. Background

        The Plaintiff, Savannah College of Art and Design, Inc., was founded in

1978 as a private, non-profit college. 1 The Plaintiff now has campuses in




        1   Def.=s Statement of Material Facts ¶ 1 [Doc. 039-2].
T:\ORDERS\14\Savannah College of Art and Design, Inc\msj2twt.docx
     Case 1:14-cv-02288-TWT Document 86 Filed 03/01/19 Page 2 of 32



Savannah, Atlanta, Hong Kong, and Lacoste, France.2 The Plaintiff=s business

is providing educational services.3 The Plaintiff owns several service marks

registered in connection with the provision of educational services: Registra-

tion No. 3,751,493 for a circular bee design,4 Registration No. 3,118,809 for a

circular shield design,5 Registration No. 2,686,644 for the text mark “SCAD,”6

and Registration No. 2,918,888 for the text mark “Savannah College of Art and

Design.”7 The Defendant, Prep Sportswear, is an internet-based business in-

corporated under Washington law in 2005.8 The Defendant sells customizable

apparel and fan clothing for a variety of organizations, including high school

and college sports teams. 9 In August of 2009, the Defendant began selling

goods bearing the words “Savannah College of Art and Design” and “SCAD.”10

On July 18, 2014, the Plaintiff brought suit for trademark infringement under




        2    Id.
        3    Id. ¶ 2.
        4    Id. ¶ 4.
        5    Id. ¶ 8.
        6    Id. ¶ 14.
        7    Id. ¶ 17.
        8    Id. ¶ 44.
        9    Id. ¶ 45.
        10   Id. ¶¶ 53-54.

                                                   2
T:\ORDERS\14\Savannah College of Art and Design, Inc\msj2twt.docx
     Case 1:14-cv-02288-TWT Document 86 Filed 03/01/19 Page 3 of 32



Section 32 of the Lanham Act, 15 U.S.C. ' 1114; unfair competition and false

designation of origin under Section 43(a) of the Lanham Act, 15 U.S.C. ' 1125;

and unfair competition and trademark infringement under the Georgia Uni-

form Deceptive Trade Practices Act, O.C.G.A. ' 10-1-372.

        The parties filed cross-motions for summary judgment on April 17, 2015.

The Court entered judgment in favor of the Defendant. The Court found dis-

positive the following facts: (1) all of the marks were registered in connection

with the provision of educational services;11 (2) none of the marks were regis-

tered for use in connection with the sale of apparel;12 and (3) the Plaintiff pro-

duced no evidence that it or its licensees had used the marks in connection

with the sale of apparel prior to 2011.13 Section 1114 protects against infringe-

ment only if the marks at issue are federally registered. The Court reasoned

that the Plaintiff could not sustain its ' 1114 claims because it could not show

that it had federally registered its marks for use in connection with the sale of

apparel. Section 1125 extends broader protections to the holders of both regis-

tered and unregistered, or “common-law,” marks. In order to sustain its ' 1125

claim, however, the Plaintiff would need to demonstrate that it had



        11   Id. ¶¶ 5, 9, 15,18.
        12   Id. ¶¶ 6, 10, 16, 19.

         In 2011, the Plaintiff entered into a licensing agreement with Follett
        13

Higher Education Group, Inc. to sell branded apparel in its campus bookstores.
Id. ¶¶ 24, 27-30.

                                                   3
T:\ORDERS\14\Savannah College of Art and Design, Inc\msj2twt.docx
     Case 1:14-cv-02288-TWT Document 86 Filed 03/01/19 Page 4 of 32



appropriated common-law trademark rights through prior use of its marks in

commerce. There is no evidence in the record that the Plaintiff used its marks

in commerce prior to the Defendant=s first use of the marks on apparel in 2009.

Therefore, the Court concluded that the Plaintiff=s federal claims, and by ex-

tension its state law claim, failed as a matter of law. The Court did not reach

the question of whether the Defendant=s use of the contested marks created a

likelihood of confusion.

        The Plaintiff appealed to the Eleventh Circuit. The Eleventh Circuit re-

versed and remanded on the grounds that this Court=s decision could not be

reconciled with the controlling authority of Boston Professional Hockey Ass=n,

Inc., v. Dallas Cap & Emblem Mfg., Inc.14 In Boston Hockey, the National

Hockey League and several individual hockey teams sought to enjoin the de-

fendant manufacturer from selling replica patches bearing the teams= symbols.

The hockey teams had federally registered their team symbols “as service

marks for ice hockey entertainment services,” but had not registered their

marks in connection with the sale of goods. The Boston Hockey panel never-

theless held that the plaintiffs were entitled to a permanent injunction barring

the defendant from manufacturing and selling the replica patches. The Elev-

enth Circuit explained the doctrinal implications as follows:

    Boston Hockey, though in our view lacking critical analysis, implicitly
    but necessarily supports the proposition that the holder of a federally-

        14   510 F.2d 1004 (5th Cir. 1975).

                                                   4
T:\ORDERS\14\Savannah College of Art and Design, Inc\msj2twt.docx
     Case 1:14-cv-02288-TWT Document 86 Filed 03/01/19 Page 5 of 32



    registered service mark need not register that mark for goodsBor provide
    evidence of prior use of that mark on goodsBin order to establish the
    unrestricted validity and scope of the service mark, or to protect against
    another=s allegedly infringing use of that mark on goods.15

In light of Boston Hockey, the Eleventh Circuit held that the validity and scope

of the Plaintiff=s federally registered service marks extend to the Defendant=s

use of the allegedly infringing marks on apparel. The Eleventh Circuit re-

manded to this Court with instructions to “assess the strength of [the Plain-

tiff=s] word marks” and to “consider whether SCAD has demonstrated that

Sportswear=s use of its word marks is likely to create consumer confusion as to

origin, source, approval, affiliation, association, or sponsorship.”16 On remand,

the parties agree that the record is complete and that the matter is ripe for

summary adjudication.17 The Court will therefore address the parties= remain-

ing arguments on summary judgment.

                                       II. Legal Standard

        Summary judgment is appropriate only when the pleadings, deposi-

tions, and affidavits submitted by the parties show no genuine issue of material




         Savannah Coll. of Art & Design, Inc. v. Sportswear, Inc., 872 F.3d
        15

1256, 1264 (11th Cir. 2017), cert. denied, 139 S. Ct. 57, 202 L. Ed. 2d 20 (2018).
        16   Id., 872 F.3d at 1264.
        17Pl.=s Letter Br. in Supp. of Summ. J., at 5 [Doc. 83]; Def.=s Resp. to
Pl.=s Letter Br. in Supp. of Summ. J., at 1 [Doc. 85].

                                                   5
T:\ORDERS\14\Savannah College of Art and Design, Inc\msj2twt.docx
     Case 1:14-cv-02288-TWT Document 86 Filed 03/01/19 Page 6 of 32



fact exists and that the movant is entitled to judgment as a matter of law.18

The court should view the evidence and any inferences that may be drawn in

the light most favorable to the nonmovant.19 The party seeking summary judg-

ment must first identify grounds that show the absence of a genuine issue of

material fact.20 The burden then shifts to the nonmovant, who must go beyond

the pleadings and present affirmative evidence to show that a genuine issue of

material fact exists.21

                                          III. Discussion

        The Plaintiff argues that summary judgment should be granted for all

of its infringement claims on likelihood of confusion grounds.22 “Although like-

lihood of confusion is a question of fact, it may be decided as a matter of law.”23

The Defendant=s primary argument for summary judgment has been foreclosed


        18   Fed. R. Civ. P. 56(c).
        19   Adickes v. S.H. Kress & Co., 398 U.S. 144, 158-59 (1970).
        20   Celotex Corp. V. Catrett, 477 U.S. 317, 323-24 (1986).
        21   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 257 (1986).

         The Plaintiff=s ' 1114 and ' 1125 claims both turn on whether the
        22

Defendant=s use of similar or identical marks is likely to cause confusion as to
the origin of the products. Ross Bicycles, Inc. v. Cycles USA, Inc., 765 F.2d
1502, 1503-04 (11th Cir. 1985). Courts analyzing infringement claims arising
under Georgia law apply the same likelihood of confusion test. Kason Indus. v.
Component Hardware Group, 120 F.3d 1199, 1203 (11th Cir. 1997). Accord-
ingly, there is no need for the Court to distinguish between the Plaintiff=s
claims in addressing its arguments on summary judgment.
        23   Tana v. Dantanna’s, 611 F.3d 767, 775 n.7 (11th Cir. 2010).

                                                   6
T:\ORDERS\14\Savannah College of Art and Design, Inc\msj2twt.docx
     Case 1:14-cv-02288-TWT Document 86 Filed 03/01/19 Page 7 of 32



by the Eleventh Circuit on appeal. In the alternative, the Defendant argues for

summary judgment based on the affirmative defenses of abandonment and

functionality. The Defendant further argues that there is no evidence in the

record that it has actually used the Plaintiff=s shield design mark on apparel

goods. Finally, the Defendant renews its motion to exclude evidence pertaining

to the Plaintiff=s advertising of its marks from the summary judgment record.

        “In a trademark infringement action, the plaintiff must show, first, that

its mark is valid and, second, that the defendant’s use of the contested mark is

likely to cause confusion.”24 The Defendant=s affirmative defenses are chal-

lenges to the validity of the Plaintiff=s marks that, in the Court=s view, are best

resolved before proceeding to the likelihood of confusion prong. Therefore, the

Court will begin with the Defendant=s affirmative defenses. The Court will also

resolve the Defendant=s evidentiary motions because the evidence that the De-

fendant seeks to exclude is relevant to the likelihood of confusion analysis.

        A. Abandonment

        The Defendant argues that the Plaintiff=s marks have been abandoned

through naked licensing. “A license is naked, resulting in trademark abandon-

ment, when there is insufficient control retained by the trademark owner to


        24Dieter v. B & H Indus. of Sw. Fla., Inc., 880 F.2d 322, 326 (11th Cir.
1989). The Plaintiff=s federal claims for infringement and unfair competition
and its parallel state law claims all turn on the likelihood of confusion test. See
Amstar Corp. v. Domino’s Pizza, Inc., 615 F.2d 252, 258-59 (5th Cir. 1980);
Caliber Auto. Liquidators, Inc. v. Premier Chrysler, Jeep, Dodge, LLC, 605
F.3d 931, 935, 935 n.16 (11th Cir. 2010).
                                         7
T:\ORDERS\14\Savannah College of Art and Design, Inc\msj2twt.docx
     Case 1:14-cv-02288-TWT Document 86 Filed 03/01/19 Page 8 of 32



ensure the quality of production and prevent public confusion.” 25 An aban-

doned trademark “falls into the public domain and is free for all to use[.]”26

The party alleging abandonment must meet a stringent burden, because “only

minimal control is required to make the trademark license valid.”27

        In June of 2011, the Plaintiff entered into a “Bookstore Management

Agreement” with Follett Higher Education Group, Inc. that, among other

things, licensed Follett to sell merchandise bearing the Plaintiff=s marks online

and in the Plaintiff=s brick and mortar bookstores.28 The parties contest the

extent of the Plaintiff=s control over the quality of the goods sold by Follett. The

Defendant relies on excerpts from depositions with the Plaintiff=s employees

that purportedly show that the Plaintiff=s employees do not select, approve, or

inspect the quality of the clothing manufactured and sold by Follett. 29 In


        25Go Med. Indus. Pty, Ltd. v. Inmed Corp., 300 F. Supp. 2d 1297, 1315
(N.D. Ga. 2003) (citing Barcamerica Intern. USA Trust v. Tyfield Importers,
Inc., 289 F.3d 589, 596 (9th Cir. 2002)), aff’d sub nom. Go Med. Indus. Pty.,
Ltd. v. Inmed Corp., 471 F.3d 1264 (Fed. Cir. 2006).
        26   Cumulus Media, Inc. v. Clear Channel Commc’ns, Inc., 304 F.3d 1167,
1173 (11th Cir. 2002) (quoting 3 McCarthy on Trademarks and Unfair Compe-
tition ' 17:1 (4th ed.)).

         Go Med. Indus. Pty, Ltd, 300 F. Supp. 2d at 1315 (citing U.S. Jaycees
        27

v. Philadelphia Jaycees, 639 F.2d 134, 140 (3rd Cir.1981); Kentucky Fried
Chicken Corp. v. Diversified Packaging Corp., 549 F.2d 368, 387 (5th Cir.
1977)).


        28   Ex. 6 to Axel Decl., at 3 [Doc. 39-10].
        29   Def.=s Statement of Material Facts ¶¶ 37-43.

                                                   8
T:\ORDERS\14\Savannah College of Art and Design, Inc\msj2twt.docx
     Case 1:14-cv-02288-TWT Document 86 Filed 03/01/19 Page 9 of 32



response, the Plaintiff points to language from the licensing agreement indi-

cating that the Plaintiff may “in its sole discretion” direct Follett to discontinue

sale of any goods deemed to be of insufficient quality. 30 The Plaintiff also

points to evidence tending to show that its employees are involved in some

capacity in the design and quality control process.31 It is clear from the record

that the Plaintiff exercises at least some control over the Follett=s products

bearing its marks.

        In addition to its naked licensing argument, the Defendant makes the

related but analytically distinct argument that the Plaintiff has “expressly

abandoned” the bee design mark when it issued internal instructions in 2011

to cease use of the mark on apparel.32 The Defendant’s abandonment argu-

ment with respect to the bee design mark is without merit. It appears from the

record that the Plaintiff has continuously used the bee design mark in connec-

tion with the educational services for which it is registered. There is no direct

or circumstantial evidence in the record to support a finding that the Plaintiff

intended to abandon its service mark. As the Eleventh Circuit explained on

appeal, whether the Plaintiff does or does not use its marks on goods has no




         Pl.=s Resp. to Def.=s Mot. for Summ. J., at 11 [Doc. 46] (citing Ex. 6 to
        30

Axel Decl.).
        31   Id., at 11-15.
        32   Def.’s Br. in Supp. of Mot. for Summ. J., at 24 [Doc. 39-1].

                                                   9
T:\ORDERS\14\Savannah College of Art and Design, Inc\msj2twt.docx
     Case 1:14-cv-02288-TWT Document 86 Filed 03/01/19 Page 10 of 32



bearing on the marks’ validity in this infringement action. Therefore, the De-

fendant=s motion for summary judgment on the defense of abandonment should

be denied.

        B. Functionality

        The Defendant argues that its use of the Plaintiff’s marks is functional

and therefore cannot constitute trademark infringement. “The functionality

doctrine prevents trademark law, which seeks to promote competition by pro-

tecting a firm’s reputation, from instead inhibiting legitimate competition by

allowing a producer to control a useful product feature.”33 A product feature

that is deemed functional is not protected by trademark law even if its use

might give rise to confusion as to the source of the product. The Eleventh Cir-

cuit has recognized two tests for determining functionality. The “traditional

test” asks whether a product feature “is essential to the use or purpose of the

article or if it affects the cost or quality of the article.” 34 The “competitive




        33Dippin’ Dots, Inc. v. Frosty Bites Distribution, LLC, 369 F.3d 1197,
1202 (11th Cir. 2004) (quoting Qualitex Co. v. Jacobson Prods. Co., 514 U.S.
159, 164 (1995)); see also 1 McCarthy on Trademarks and Unfair Competition
' 7:63 (5th ed.)(“The requirement of nonfunctionality in trademark and trade
dress law is concerned with whether the particular shape or feature claimed to
be a trademark or trade dress contributes to a utilitarian purpose. If it makes
the product more useful for its purpose or contributes to economy of manufac-
ture or use, then the feature is ‘functional’ and is not capable of trademark
protection.”).

        Dippin’ Dots, Inc., 369 F.3d at 1203 (quoting TrafFix Devices, Inc. v.
        34

Mktg. Displays, Inc., 532 U.S. 23, 32 (2001)).

                                                  10
T:\ORDERS\14\Savannah College of Art and Design, Inc\msj2twt.docx
     Case 1:14-cv-02288-TWT Document 86 Filed 03/01/19 Page 11 of 32



necessity test,” which applies in cases of aesthetic functionality, asks whether

“a functional feature is one the ‘exclusive use of [which] would put competitors

at a significant non-reputation-related disadvantage.’”35

        Although not specifically couched as such, it is clear that the Defendant

is proceeding on a theory of what one commentator describes as Adefensive@

aesthetic functionality.36 The Defendant argues that, unlike the Plaintiff, it

uses the Plaintiff’s marks not as indicators of the product’s source but rather

as aesthetic features that serve to increase the desirability of the apparel for

consumers who want to signal their affiliation with the Plaintiff. This use of

the Plaintiff’s marks, the Defendant argues, is functional and therefore not

actionable under trademark law. The Defendant cites in support the post-split

Fifth Circuit case Supreme Assembly, Order of Rainbow for Girls v. J. H. Ray

Jewelry Co.37 In Supreme Assembly, the Fifth Circuit affirmed a lower court

decision holding that the defendant jewelry maker’s use of the plaintiff frater-

nal organization’s collective mark on jewelry served the functional purpose of




        35   Id. (quoting TrafFix Devices, Inc., 532 U.S. at 32).
        36   See 1 McCarthy on Trademarks and Unfair Competition ' 7:82 (5th
ed.) (“A handful of cases take the position that the unauthorized use of what is
unquestionably someone else’s valid and nonfunctional trademark is not an
infringement because the defendant is making an aesthetically functional use
of the mark. These cases take the aesthetic functionality theory of a challenge
to the validity of a mark and turn it on its head into a defense to a valid mark.”).
        37   676 F.2d 1079 (5th Cir. 1982).

                                                  11
T:\ORDERS\14\Savannah College of Art and Design, Inc\msj2twt.docx
     Case 1:14-cv-02288-TWT Document 86 Filed 03/01/19 Page 12 of 32



showing affiliation with the organization. 38 The Defendant also cites the

Ninth Circuit case International Order of Job’s Daughters v. Lindeburg & Co.39

In Job’s Daughters, the Ninth Circuit held that the use of a fraternal organi-

zation’s marks on jewelry was functional because consumers purchase such

products to express allegiance to the organization and it “would be naïve to

conclude that the name or emblem is desired because consumers believe that

the product somehow originated with or was sponsored by the organization the

name or emblem signifies.”40

        The Defendant=s reliance on these cases is misplaced. In Supreme As-

sembly, the Fifth Circuit did not reach the question of whether the lower

court’s findings on functionality were correct, instead affirming based on the

district court’s finding of no likelihood of confusion.41 As for Job’s Daughters,

the broad interpretation of aesthetic functionality espoused in that case has

since been substantially narrowed by the Ninth Circuit,42 and its underlying

assumptions regarding consumer behavior have been rejected by the Eleventh




        38   Id., at 1083 n.5.
        39   633 F.2d 912 (9th Cir. 1980).
        40   Id., at 918.
        41   676 F.2d at 1083 n.5.
        42   Au-Tomotive Gold, Inc. v. Volkswagen of Am., Inc., 457 F.3d 1062,
1070 (9th Cir. 2006).

                                                  12
T:\ORDERS\14\Savannah College of Art and Design, Inc\msj2twt.docx
     Case 1:14-cv-02288-TWT Document 86 Filed 03/01/19 Page 13 of 32



Circuit.43 Neither case involved application of the modern test for “compara-

tive necessity” employed by the Eleventh Circuit. The Defendant does not even

cite the Eleventh Circuit test, much less explain how being denied the use of

the Plaintiff=s marks would put it at a “non-reputation-related disadvantage.”

Indeed, the inability to use the trade name of another on one=s own product

would appear to be precisely the kind of “reputation-related disadvantage”

sanctioned by trademark law. The mere fact that the use of the Plaintiff=s mark

adds value to the Defendant’s product does not support a finding that the use

is functional. The Defendant’s motion for summary judgment on the defense of

functionality should be denied.

        C. Non-Use of Shield Design Mark

        The Defendant argues that there is no evidence that it has used any

portion of the Plaintiff=s shield design mark on apparel.44 The Plaintiff con-

cedes that the Defendant “has apparently not offered for sale or sold any goods

with that exact shield design.”45 The Plaintiff instead contends that the De-

fendant has sold goods bearing the words “Savannah College of Art and




        43   Univ. of Georgia Athletic Ass’n v. Laite, 756 F.2d 1535, 1547 (11th
Cir. 1985).
        44   Def.=s Br. in Supp. of Mot. for Summ. J., at 22-23.
        45   Pl.=s Resp. to Def.=s Br. in Supp. of Mot. for Summ. J., at 15.

                                                  13
T:\ORDERS\14\Savannah College of Art and Design, Inc\msj2twt.docx
     Case 1:14-cv-02288-TWT Document 86 Filed 03/01/19 Page 14 of 32



Design,” which appear in a circular border of the design mark.46 But the in-

fringement alleged is already covered by the Plaintiff’s word mark for this ex-

act phrase. The Plaintiff cannot show that the Defendant has ever used the

shield image or used the phrase “Savannah College of Art and Design” ar-

ranged as it appears on the shield design mark. Therefore, the Defendant’s

motion for summary judgment as to the Plaintiff’s claims for infringement of

the shield design mark is granted.

        D. Renewed Motion to Exclude

        The Defendant asks the Court to revisit its decision granting in part and

denying as moot in part the Defendant’s motion to exclude evidence from the

record on summary judgment. After the parties’ final round of summary judg-

ment briefing, the Defendant moved to exclude three pieces of evidence at-

tached to the Plaintiff’s reply brief: (1) a website purporting to show prior use

of the Plaintiff’s marks on apparel; (2) a paragraph from the declaration of

Hannah Flower, the Plaintiff’s Associate Vice President for Academic Support

and Legal Affairs and a deponent in this case, detailing expenditures related

to the marketing of the Plaintiff’s services and programs; and (3) a different

paragraph from the same declaration detailing the avenues through which the

Plaintiff markets its services. The Court granted the Defendant=s motion to

exclude the website. The Court denied the remainder of the motion to exclude


        46   Id.

                                                  14
T:\ORDERS\14\Savannah College of Art and Design, Inc\msj2twt.docx
     Case 1:14-cv-02288-TWT Document 86 Filed 03/01/19 Page 15 of 32



as moot because, in the Court’s view, evidence of the Plaintiff’s advertising ex-

penditures and methods was not relevant to the question of whether the Plain-

tiff possessed enforceable rights in a mark related to the sale of apparel goods.

        The Court’s ruling on the admissibility of the website was not disturbed

by the Eleventh Circuit on appeal and the Court sees no reason to revisit it.

The Court must, however, revisit its ruling regarding the evidence contained

in the declaration attached to the Plaintiff=s reply brief. Evidence of the Plain-

tiff=s general advertising expenditures and methods is potentially relevant to

the question of likelihood of confusion, which the Court did not reach in its

prior summary judgment Order. The Court concludes that the declaration

must also be excluded. The declaration, in effect, provides new testimony from

one of the Plaintiff=s deponents after the close of discovery and after the De-

fendant=s response brief had already been filed. The Court finds no support for

this procedural maneuver in the federal rules or case law. Accordingly, the re-

newed motion to exclude is granted in full and the Court will not consider the

declaration on summary judgment.

        E. Likelihood of Confusion

        “In a trademark infringement action, the plaintiff must show, first, that

its mark is valid and, second, that the defendant’s use of the contested mark is

likely to cause confusion.”47 The Court must now proceed to the second prong


        47   Dieter, 880 F.2d at 326.

                                                  15
T:\ORDERS\14\Savannah College of Art and Design, Inc\msj2twt.docx
     Case 1:14-cv-02288-TWT Document 86 Filed 03/01/19 Page 16 of 32



of the test for trademark infringement: whether the Defendant=s use of the

Plaintiff=s marks is likely to cause confusion.48 The Plaintiff argues that the

likelihood of confusion factors weigh so heavily in its favor that this Court

should find infringement as a matter of law.

        In determining whether there is sufficient evidence in the record to sup-

port a finding of likelihood of confusion, the Court must assess the following

seven factors: (1) the strength or distinctiveness of the allegedly infringed

mark; (2) the similarity between the infringed and infringing marks; (3) the

similarity of the goods or services offered under the infringed and infringing

marks; (4) the similarity of actual sales methods; (5) the similarity of advertis-

ing methods; (6) the intent of the alleged infringer to misappropriate the pro-

prietor=s good will; and (7) the existence of actual confusion in the consuming




        48While the Eleventh Circuit applied Boston Hockey to the question of
whether the Plaintiff=s marks were valid and enforceable, the Eleventh Circuit
specifically disclaimed what one commentator described as the “heresies” of
Boston Hockey with regards to likelihood of confusion. Savannah Coll. of Art
& Design, Inc., 872 F.3d at 1264 (citing 4 McCarthy on Trademarks ' 24:10).
Boston Hockey appears to suggest that infringement lies when customers “rec-
ognize[] the product as bearing a mark of the plaintiff[s],” regardless of
whether the customers are thereby confused as to the affiliation or sponsorship
of the product. 4 McCarthy on Trademarks ' 24:10. As the Eleventh Circuit
explained, that is not the law. The Plaintiff must show likelihood of confusion
in order to prevail. Therefore, the Court proceeds with the understanding that
Boston Hockey is of little relevance to the task at hand.

                                                  16
T:\ORDERS\14\Savannah College of Art and Design, Inc\msj2twt.docx
     Case 1:14-cv-02288-TWT Document 86 Filed 03/01/19 Page 17 of 32



public.49 The Court must consider each of the seven factors,50 but the factors

need not be accorded equal weight depending on the facts of the case.51 Typi-

cally, the most important factors are the strength of the mark and the existence

of actual confusion.52

        Before proceeding, however, the Court will address the Defendant=s ar-

gument that the Plaintiff=s services and the Defendant’s goods are unrelated,

such that confusion is “highly unlikely.”53 According to the Defendant, the par-

ties, this Court, and the Eleventh Circuit all agree that the Plaintiff=s educa-

tional services are not “related” to the Defendant=s apparel goods.54 The De-

fendant mischaracterizes the Plaintiff’s position and the prior rulings in this

case. The Plaintiff has stipulated that it has no evidence that it used its marks

“in connection with the sale of apparel or related goods” prior to the Defend-

ant=s first use.55 The Plaintiff has not stipulated, nor has any court ruled, that


        49   See Tana, 611 F.3d at 775; Welding Servs., Inc. v. Forman, 509 F.3d
1351, 1360 (11th Cir. 2007).
        50   Welding Servs., Inc., 509 F.3d at 1361.
        51   Laite, 756 F.2d at 1542.
        52   Fla. Int’l Univ. Bd. of Trustees v. Fla. Nat’l Univ., Inc., 830 F.3d 1242,
1255 (11th Cir. 2016).
        53   Def.’s Resp. to Pl.’s Letter Br. in Supp. of Summ. J., at 1.
        54   Def.’s Letter Br. in Supp. of Summ. J., at 2 [Doc. 82].

         Pl.’s Resp. to Def.’s Statement of Material Facts & 24 [Doc. 46-1] (em-
        55

phasis added).

                                                  17
T:\ORDERS\14\Savannah College of Art and Design, Inc\msj2twt.docx
     Case 1:14-cv-02288-TWT Document 86 Filed 03/01/19 Page 18 of 32



the Plaintiff=s educational services are unrelated to the Defendant=s apparel

goods. The relatedness of the Plaintiff=s services and the Defendant=s goods re-

mains a live question, and indeed the central question, in this case. Goods or

services can be related even if they are not in competition with one another.56

In the context of trademark law, goods or services are “related” when consum-

ers mistakenly believe that they originate from, or are somehow affiliated with,

a single source.57 This determination is made after conducting the likelihood

of confusion analysis, not before.58 To presume that the goods and services at



        56Babbit Elecs., Inc. v. Dynascan Corp., 38 F.3d 1161, 1179 (11th Cir.
1994) (“[C]onfusion, or the likelihood of confusion, not competition, is the real
test of trademark infringement.”) (quoting Mobil Oil Corp. v. Pegasus Petro-
leum Corp., 818 F.2d 254, 257-58 (2d Cir. 1987)); Cont’l Motors Corp. v. Cont’l
Aviation Corp., 375 F.2d 857, 861 (5th Cir. 1967) (“Often and recently we have
made plain that direct competition between the products is not a prerequisite
to protective relief.”).
        57   E. Remy Martin & Co., S.A. v. Shaw-Ross Int’l Imports, Inc., 756 F.2d
1525, 1530 (11th Cir. 1985) (“Moreover, the rights of the owner of a registered
trademark are not limited to protection with respect to the specific goods stated
on the certificate... but extend to any goods related in the minds of consumers
in the sense that a single producer is likely to put out both goods.”); Recot, Inc.
v. Becton, 214 F.3d 1322, 1329 (Fed. Cir. 2000) (“Thus, even if the goods in
question are different from, and thus not related to, one another in kind, the
same goods can be related in the mind of the consuming public as to the origin
of the goods. It is this sense of relatedness that matters in the likelihood of
confusion analysis.”).
        58   See Tally-Ho, Inc. v. Coast Cmty. Coll. Dist., 889 F.2d 1018, 1027
(11th Cir. 1989) (“‘Related use’ is merely a facet of the likelihood of confusion
test and therefore requires an inquiry into seven factors affecting the likelihood
of confusion among consumers[.]”); 4 McCarthy on Trademarks and Unfair
Competition ' 24:24 (Relatedness “is a conclusion to be made after a full anal-
ysis of the facts shows that there is a likelihood of confusion as to source, affil-
iation, sponsorship or connection because of the similarity of the marks and
                                         18
T:\ORDERS\14\Savannah College of Art and Design, Inc\msj2twt.docx
     Case 1:14-cv-02288-TWT Document 86 Filed 03/01/19 Page 19 of 32



issue are unrelated prior to engaging in likelihood of confusion analysis is to

beg the question.

        Although not clearly articulated in the Defendant=s briefing, the Defend-

ant=s focus on the “unrelatedness” of the parties’ products could be construed

as an objection to traditional likelihood of confusion analysis in a case that, as

the Defendant puts it, “cross[es] the goods/services line.” The Lanham Act dis-

tinguishes trademarks, which are registered in connection with goods, from

service marks, which are registered in connection with services.59 But, “while

the distinction between a trademark and a service mark may be relevant for

registration purposes, it is not particularly relevant for the purposes of the

likelihood of confusion analysis.” 60 In conducting its likelihood of confusion

analysis, the Court asks whether the Defendant=s use of the allegedly infring-

ing marks on its products causes consumer confusion as to origin, source, ap-

proval, affiliation, association, or sponsorship. 61 The analysis remains the

same regardless of whether the plaintiff seeks to enforce its rights in a trade-

mark or a service mark.62 Examples abound of courts holding that a likelihood



other facts in the case.”).
        59   15 U.S.C. ' 1127.
        60   Frehling Enterprises, Inc. v. Int’l Select Grp., Inc., 192 F.3d 1330,
1334 n.1 (11th Cir. 1999).
        61   Burger King Corp. v. Mason, 710 F.2d 1480, 1491-92 (11th Cir. 1983).
        62   Frehling Enterprises, Inc., 192 F.3d at 1334 n.1; see also Bos. Athletic
                                                  19
T:\ORDERS\14\Savannah College of Art and Design, Inc\msj2twt.docx
     Case 1:14-cv-02288-TWT Document 86 Filed 03/01/19 Page 20 of 32



of confusion exists across the goods/services divide.63 The seven-factor test for

likelihood of confusion equips the Court to appropriately weigh the distinctions

between goods and services to the extent that they are relevant in a particular

case. It is to this test that the Court now turns.

                 1. Strength of the Mark

        The Eleventh Circuit has established four categories of distinctiveness

for trade and service marks. The more distinctive the mark, the more protec-

tion it receives under trademark law. In order of least to most distinctive, the



Ass’n v. Sullivan, 867 F.2d 22, 24 n.1 (1st Cir. 1989) (“A trademark is used to
distinguish one’s goods from those made by others, while a service mark is used
to distinguish one’s services from those offered by others. In either case the
marks are used to indicate the distinctive source of the goods or services, even
if that source is unknown.”).
        63 See In Re Comexa Ltda., 60 U.S.P.Q.2d 1118 (T.T.A.B. 2001) (affirm-
ing Examining Attorney=s refusal to register a trademark for chili and pepper
sauce on the grounds that it was confusingly similar to a service mark regis-
tered in connection with restaurant services); Beef/Eater Restaurants, Inc. v.
James Burrough Ltd., 398 F.2d 637, 639 (5th Cir. 1968) (holding that the de-
fendant’s use of the word “Beefeater” in connection with its restaurant services
infringed on the plaintiff=s “Beefeater” trade name registered in connection
with the sale of gin); Bos. Athletic Ass’n v. Sullivan, 867 F.2d 22, 34-35 (1st
Cir. 1989) (holding that the defendant’s use of logos referring to the Boston
marathon to sell shirts infringed on the plaintiff=s service marks used in con-
nection with marathon-related services); John Walker & Sons, Ltd. v. Bethea,
305 F. Supp. 1302, 1304 (D.S.C. 1969) (holding that the defendant=s use of the
words “Johnny Walker” in connection with motel services infringed on the
plaintiff=s trademark for the words “JOHNNIE WALKER” in connection with
the sale of liquor); see also Murphy v. Provident Mut. Life Ins. Co. of Philadel-
phia, 923 F.2d 923, 927 (2d Cir. 1990) (holding that it was irrelevant whether
the plaintiff was claiming ownership of a trademark or a service mark because
“[w]hether a mark is one or the other, the standards for determining infringe-
ment are essentially the same”).

                                                  20
T:\ORDERS\14\Savannah College of Art and Design, Inc\msj2twt.docx
     Case 1:14-cv-02288-TWT Document 86 Filed 03/01/19 Page 21 of 32



categories are: (1) generic, (2) descriptive, (3) suggestive, and (4) arbitrary.64

Generic marks “refer to a class of which an individual service is a member[.]”65

They are not entitled to protection. Descriptive marks “describe a characteris-

tic or quality of an article or service[.]”66 They warrant protection only if the

mark owner can prove that the mark has acquired secondary meaning.67 A

descriptive name can acquire secondary meaning by “becoming associated with

the proprietor=s product or service. A name has acquired secondary meaning

when ‘the primary significance of the term in the minds of the consuming pub-

lic is not the product but the producer.’” 68 Suggestive marks evoke certain

characteristics of the goods or services and “require an effort of the imagina-

tion” by the consumer in order to be understood as descriptive, whereas arbi-

trary or fanciful marks bear no direct relationship to the goods or services bear-

ing the mark.69 Suggestive marks and arbitrary or fanciful marks are pre-

sumed strong without any showing of secondary meaning.70


        64 Welding     Servs., Inc., 509 F.3d at 1357-58; see also Frehling Enter-
prises, Inc., 192 F.3d at 1335.
        65   Frehling Enterprises, Inc., 192 F.3d at 1335.
        66   Id.
        67   Welding Servs., Inc., 509 F.3d at 1358.
        68   Welding Servs., Inc., 509 F.3d at 1358 (quoting Vision Ctr. v. Opticks,
Inc., 596 F.2d 111, 118 (5th Cir.1979)).
        69   Id.
        70   Trilink Saw Chain, LLC v. Blount, Inc., 583 F. Supp. 2d 1293, 1311
                                                  21
T:\ORDERS\14\Savannah College of Art and Design, Inc\msj2twt.docx
     Case 1:14-cv-02288-TWT Document 86 Filed 03/01/19 Page 22 of 32



        The Plaintiff does not dispute that its text marks are descriptive, but

primarily relies on the presumption of strength accorded to descriptive marks

that have achieved incontestable status. In Dieter v. B & H Industries of

Southwest Florida, Inc., the Eleventh Circuit held that a mark=s “incontestable

status is a factor to be taken into consideration in likelihood of confusion anal-

ysis.”71 An incontestable mark “is presumed to be at least descriptive with sec-

ondary meaning, and therefore a relatively strong mark.”72 But, while incon-

testability creates a presumption of strength, that presumption is not conclu-

sive.73 Therefore, the Court will begin with the presumption that the Plain-

tiff=s marks are strong, but will consider whether other factors identified by the

Defendant undermine or negate the presumption.74

        The Defendant insists that, while the Plaintiff=s marks may be strong as



(D. Ga. 2008) (citing Sun Banks of Florida, Inc. v. Sun Federal Savings and
Loan Association, 651 F.2d 311, 315 (5th Cir. 1981)).
        71   Dieter, 880 F.2d at 329.
        72   Id.
        73   HBP, Inc. v. Am. Marine Holdings, Inc., 290 F. Supp. 2d 1320, 1329
(M.D. Fla. 2003) (“Incontestable statusCsomewhat of a misnomerCdoes not
mean that a mark’s strength cannot be attacked[.] When determining the
mark’s strength for the likelihood of confusion analysis, incontestability is
‘simply one piece of the overall determination of a mark’s strength.’”) (quoting
First Keystone Federal Sav. Bank v. First Keystone Mortg., Inc., 896 F.Supp.
456, 461 (E.D. Pa.1995)), aff’d sub nom. HBP, Inc. v. Am. Marine Holdings, 129
F. App’x 601 (11th Cir. 2005).
        74   See Trilink Saw Chain, LLC, 583 F. Supp. 2d at 1312.

                                                  22
T:\ORDERS\14\Savannah College of Art and Design, Inc\msj2twt.docx
     Case 1:14-cv-02288-TWT Document 86 Filed 03/01/19 Page 23 of 32



applied to educational services, they are weak as applied to apparel. If by this

the Defendant means that the marks’ strength cannot extend beyond the goods

or services for which they are registered, then the Defendant is eliding the dis-

tinction between the validity prong and the likelihood of confusion prong of the

test for infringement. The statutory language and case law cited by the De-

fendant stand for the proposition that, when a mark=s validity is challenged,

its incontestable status is conclusive evidence only of its validity in relation to

the goods and services listed on the registration.75 But, “although the validity

of a registered mark extends only to the listed goods or services, an owner=s

remedies against confusion with its valid mark are not so circumscribed.”76 As

the Eleventh Circuit has long recognized, “the rights of the owner of a regis-

tered trademark are not limited to protection with respect to the specific goods

stated on the certificate . . . but extend to any goods related in the minds of

consumers in the sense that a single producer is likely to put out both goods.”77

The stronger the mark, the greater the scope of protection it receives.78




         Cf. Gameologist Grp., LLC v. Sci. Games Int=l, Inc., 838 F. Supp. 2d
         75

141, 153 (S.D.N.Y. 2011) (interpreting 15 U.S.C. ' 1115), aff=d, 508 F. App=x 31
(2d Cir. 2013).
         76   Applied Info. Scis. Corp. v. eBAY, Inc., 511 F.3d 966, 971 (9th Cir.
2007).
         77   E. Remy Martin & Co., S.A., 756 F.2d at 1530.
         78   Welding Servs., Inc., 509 F.3d at 1361.

                                                  23
T:\ORDERS\14\Savannah College of Art and Design, Inc\msj2twt.docx
     Case 1:14-cv-02288-TWT Document 86 Filed 03/01/19 Page 24 of 32



        That is not to say that a mark=s strength transfers undiminished into

every market in which the mark owner seeks to enforce it. Evidence of third

party use of the marks in connection with different goods or services “limit[s]

the protection to be accorded plaintiff=s mark outside the uses to which plaintiff

has already put its mark.”79 In Amstar, the pre-split Fifth Circuit recognized

that the plaintiff=s “Domino” mark was strong when it appeared on packaging

for sugar. But evidence of extensive third party use of the term to, for example,

sell cigarettes and donut mix made it less likely that the consuming public

would associate the word “Domino” with the plaintiff when they encountered

it on other products. In this case, the Defendant has presented evidence that

four other online apparel retailers use the Plaintiff=s marks on apparel goods

without a license. The proffered evidence of third party use falls short of con-

stituting the kind of “extensive third-party use” that typically justifies limiting

the protection extended to an otherwise strong mark, and does little to dimin-

ish the presumptive strength of the Plaintiff=s marks.80 The Court concludes


        79   615 F.2d at 260.
        80The extent of use of a mark, which measures the duration of the
mark=s use and the amount of advertising conducted under the mark, is an-
other factor that the Court may consider in determining the mark=s strength.
See Trilink Saw Chain, LLC, 583 F. Supp. 2d at 1313. Although the Plaintiff
repeatedly emphasizes its worldwide renown in the educational sphere, the
substantive evidence regarding the extent of use of its marks has not been well-
presented to the Court on summary judgment. The Plaintiff has attempted to
introduce evidence of its advertising efforts that, in the Court=s view, is not
properly before the Court. The Court emphasizes, however, that even if this
evidence were properly before the Court, it would not alter the Court=s ultimate
                                      24
T:\ORDERS\14\Savannah College of Art and Design, Inc\msj2twt.docx
     Case 1:14-cv-02288-TWT Document 86 Filed 03/01/19 Page 25 of 32



that this factor weighs strongly in the Plaintiff=s favor.

                 2. Similarity between the infringed and infringing marks

        “In evaluating the similarity of marks, [the court] must consider the

overall impression created by the marks, including a comparison of the appear-

ance, sound and meaning of the marks, as well as the manner in which they

are displayed.” 81 Evidence in the record indicates that the Defendant has

branded its apparel goods with words that are identical to the Plaintiff’s text

marks “Savannah College of Art and Design” and “SCAD.”82 While the Plain-

tiff concedes that the Defendant has not used the bee design logo in its entirety,

it has submitted uncontroverted evidence that the Defendant has used the bee

portion of the logo in conjunction with the Plaintiff’s text marks.83 This factor

weighs in the Plaintiff’s favor.84




conclusion on the likelihood of confusion question.
        81   E. Remy Martin & Co., S.A., 756 F.2d at 1531.
        82   Def.’s Statement of Material Facts && 53-54.
        83See Pl.’s Statement of Material Facts & 27 [Doc. 40-2]; Def.=s Resp. to
Pl.=s Statement of Material Facts & 27 [Doc. 47-3].
        84Confusingly, the Defendant argues that the marks are not similar be-
cause the Defendant did not use the Plaintiff’s marks as trademarks. Def.’s
Resp. to Pl.’s Mot. for Summ. J., at 11-12. The Court has already discussed this
argument in the context of the Defendant’s functionality defense, supra. How
the Defendant intended to use the marks is not relevant to the question of
whether the marks would appear similar to the consuming public.

                                                  25
T:\ORDERS\14\Savannah College of Art and Design, Inc\msj2twt.docx
     Case 1:14-cv-02288-TWT Document 86 Filed 03/01/19 Page 26 of 32



                 3. Similarity of the goods or services

        The parties agree that the Plaintiff=s educational services and the De-

fendant=s apparel goods are not the same.85 The Defendant views this fact as

dispositive because, according to the Defendant, it demonstrates that the

Agoods and services are neither competitive nor related.@86 As the Court has

already explained and as the precedent cited by the Defendant holds, related-

ness is determined only after consideration of all of the likelihood of confusion

factors.87 Goods and services can be related even if they are not similar in kind.

Moreover, it is not necessary to establish that the goods or services are com-

petitive in order to prevail in an infringement action. The Court will not engage

in protracted analysis of this factor. While it does not weigh in the Plaintiff’s

favor, the Court views the other factors to be of greater significance.

                 4. Similarity of actual sales methods

        “The fourth factor takes into consideration where, how, and to whom the




        85   Pl.’s Br. in Supp. of Mot. for Summ. J., at 19 [Doc. 40-1].
        86   Def.’s Resp. to Pl.’s Mot. for Summ. J., at 13 [Doc. 47].
        87The Defendant cites Tally-Ho for the proposition that “[r]elated goods
are those that a consumer is likely to believe come from the same source and
are somehow connected with a common company.” 889 F.2d at 1027. But the
very next sentence of the opinion establishes that “‘[r]elated use’ is merely a
facet of the likelihood of confusion test and therefore requires an inquiry into
seven factors affecting the likelihood of confusion among consumers[.]” Id.

                                                  26
T:\ORDERS\14\Savannah College of Art and Design, Inc\msj2twt.docx
     Case 1:14-cv-02288-TWT Document 86 Filed 03/01/19 Page 27 of 32



parties= products are sold.”88 Put differently, this factor asks whether the par-

ties’ customer bases overlap.89 The Plaintiff asserts that the parties’ “custom-

ers and methods of reaching them entirely overlap—people interested in ap-

parel bearing [the Plaintiff=s] marks.”90 The Defendant does not appear to con-

test this claim, instead focusing on two arguments regarding its sales methods

that it views as “fatal” to the Plaintiff’s claim.

        First, the Defendant notes that customers visiting its site choose the

color, text, and physical article of clothing that are ultimately combined into

the product shipped to the customer. The Defendant argues that customers

cannot be confused because “[t]here is simply no way a customer would believe

a shirt’s ‘origin’ somehow changes” when the customer cycles through different

color and text options.91 The Defendant’s argument appears to be premised on

the mistaken belief that the only confusion actionable under trademark law is

confusion as to the physical origin of the goods or services at issue. That is not

the caseBconsumers can instead be confused as to whether the Plaintiff en-

dorsed, sponsored, licensed, or otherwise approved of the use of its marks on




        88   Fla. Int’l Univ. Bd. of Trustees, 830 F.3d at 1261.
        89   See Trilink Saw Chain, LLC, 583 F. Supp. 2d at 1316.
        90   Pl.=s Br. in Supp. of Mot. for Summ. J., at 20.
        91   Def.=s Resp. in Opp. to Pl.’s Mot. for Summ. J., at 14 [Doc. 47].

                                                  27
T:\ORDERS\14\Savannah College of Art and Design, Inc\msj2twt.docx
     Case 1:14-cv-02288-TWT Document 86 Filed 03/01/19 Page 28 of 32



apparel.92 Whether the product exists prior to the consumer=s order or is man-

ufactured after the fact is not particularly relevant to the likelihood of confu-

sion analysis.

        Second, the Defendant argues that no confusion can arise because the

Defendant posts disclaimers on its website stating that “[t]his store is not spon-

sored or endorsed by Savannah College of Art and Design.”93 The Defendant

contends that these disclaimers are prominently displayed and therefore con-

fusion on the part of consumers is near-impossible. In response, the Plaintiff

cites Boston Hockey. In Boston Hockey, the lower court found that the sale of

replica patches bearing the plaintiff hockey teams= marks was likely to cause

confusion, but determined that the defendant could continue to sell the patches

if the defendant attached a disclaimer indicating that the replicas were unau-

thorized.94 The Boston Hockey panel rejected this approach on appeal, holding

that “[o]nly a prohibition of the unauthorized use will sufficiently remedy the

wrong@ caused by “[t]he exact duplication of the symbol.”95 While this section

of the Boston Hockey opinion lends powerful support to the Plaintiff=s position,

the Court concludes that it is no longer good law. The panel=s decision



        92   Burger King Corp., 710 F.2d at 1491-92.
        93   Def.=s Resp. in Opp. to Pl.=s Mot. for Summ. J., at 14.
        94   Bos. Prof’l Hockey Ass’n, Inc., 510 F.2d at 1013.
        95   Id.

                                                  28
T:\ORDERS\14\Savannah College of Art and Design, Inc\msj2twt.docx
     Case 1:14-cv-02288-TWT Document 86 Filed 03/01/19 Page 29 of 32



regarding the proposed disclaimers flowed from its conclusion that “exact du-

plication” necessarily results in confusion because the public will “identify” the

marks as belonging to the mark owner. Because consumers would continue to

identify the replica patches with the hockey teams regardless of whether a dis-

claimer was attached, it followed that such disclaimers could not remedy the

harm. But, as the Eleventh Circuit explained on appeal in this case, the Boston

Hockey panel=s approach to the likelihood of confusion analysis was incorrect.

The Plaintiff cannot prevail merely by showing that consumers are aware that

the Defendant=s apparel bears marks belonging to the Plaintiff. The Plaintiff

must also show that the consumers are thereby likely to be confused as to

whether the use is authorized, which is not a showing that the Boston Hockey

panel required the plaintiff hockey teams to make. The presence of disclaimers

on the Defendant=s website is therefore relevant to the likelihood of confusion

inquiry. This factor weighs weakly in favor of the Defendant.

                 5. Similarity of advertising media

        There is little in the record with which the Court can assess the similar-

ity of the parties= advertising methods. It appears that both parties advertise

their respective goods and services online. But, as the Defendant points out,

“[t]hat the goods or services of the parties are both found on the Internet proves

little, if anything, about the likelihood that consumers will confuse similar




                                                  29
T:\ORDERS\14\Savannah College of Art and Design, Inc\msj2twt.docx
     Case 1:14-cv-02288-TWT Document 86 Filed 03/01/19 Page 30 of 32



marks used on such goods or services.”96 The Court concludes that this factor

is neutral.

                 6. Defendant=s intent

        “If it can be shown that a defendant adopted a plaintiff’s mark with the

intention of deriving a benefit from the plaintiff’s business reputation, this fact

alone may be enough to justify the inference that there is confusing similar-

ity.”97 There is no question in this case that the Defendant intended to copy

the Plaintiff=s text marks. The Defendant insists that “intent to copy” is not the

same as “intent to confuse.”98 But in the Eleventh Circuit, evidence of a De-

fendant=s intent to copy is relevant to the question of whether the Defendant

intended to confuse the consuming public. Indeed, the Eleventh Circuit has

held that an “[i]ntent to copy in itself creates a rebuttable presumption of like-

lihood of confusion.”99 The Plaintiff has not argued for the application of the

presumption in this case, but the Court nevertheless concludes that this factor

favors the Plaintiff.




        96   4 McCarthy on Trademarks and Unfair Competition ' 24:53.50 (5th
ed.).
        97Frehling Enterprises, Inc., 192 F.3d at 1340 (citing John H. Harland
Co. v. Clarke Checks, Inc., 711 F.2d 966, 977 (11th Cir. 1983)).
        98   Def.=s Resp. to Pl.=s Mot. for Summ. J., at 16-17.
        99   Babbit Elecs., Inc., 38 F.3d at 1179 (quoting Bauer Lamp Co., Inc. v.
Shaffer, 941 F.2d 1165, 1172 (11th Cir. 1991)).

                                                  30
T:\ORDERS\14\Savannah College of Art and Design, Inc\msj2twt.docx
     Case 1:14-cv-02288-TWT Document 86 Filed 03/01/19 Page 31 of 32



                 7. Actual confusion

        The Plaintiff admits that it does not have evidence showing that con-

sumers have bought apparel from the Defendant under the mistaken belief

that the apparel was licensed by the Plaintiff. The only evidence of actual con-

fusion offered by the Plaintiff is an incident in which the parent of a student-

athlete forwarded a link to the Defendant=s website to the Plaintiff=s employees

and the employees were unsure whether the Defendant=s use was author-

ized.100 This evidence is wholly insufficient to support a finding of actual con-

fusion. “Although evidence of actual confusion is not necessary to a finding of

likelihood of confusion, it is nevertheless the best evidence of likelihood of con-

fusion.”101 This factor weighs in favor of the Defendant.

        After careful consideration of the seven likelihood of confusion factors,

the Court concludes that the strength of the mark, the similarity of the marks,

and the Defendant=s intent all weigh heavily in favor of the Plaintiff on the

likelihood of confusion. These factors greatly outweigh the lack of any evidence

of actual confusion and questions surrounding the efficacy of the Defendant=s

disclaimers. The Plaintiff=s motion for summary judgment should be granted.

                                          IV. Conclusion

        For the reasons stated above, the Defendant=s Motion for Summary


        100   Pl.=s Br. in Supp. of Mot. for Summ. J., at 23.
        101   Amstar Corp., 615 F.2d at 263.

                                                  31
T:\ORDERS\14\Savannah College of Art and Design, Inc\msj2twt.docx
   Case 1:14-cv-02288-TWT Document 86 Filed 03/01/19 Page 32 of 32



Judgment [Doc. 39] is GRANTED in part and DENIED in part and the Plain-

tiff=s Motion for Summary Judgment [Doc. 40] is GRANTED. The Defendant=s

Motion to Strike Improper Evidence [Doc. 50] is GRANTED.

      SO ORDERED, this 1 day of March, 2019.



                              /s/Thomas W. Thrash
                              THOMAS W. THRASH, JR.
                              United States District Judge




                                   32
